FILED
                            NOT FOR PUBLICATION                            NOV 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHELL GULF OF MEXICO INC. And                    No. 12-36034
SHELL OFFSHORE INC.,
                                                 D.C. No. 3:12-CV-00096-RRB
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM*

CENTER FOR BIOLOGICAL
DIVERSITY, INC; et al.,

              Defendants,

  And

ALASKA WILDERNESS LEAGUE; et
al.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                      Argued and Submitted August 13, 2014
                               Anchorage, Alaska

Before: FARRIS, D.W. NELSON, and NGUYEN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Defendants-appellants appeal the district court’s order denying their motion

to dismiss this case for lack of subject matter jurisdiction. Because plaintiffs-

appellants voluntarily dismissed this case, and the legal issues presented by this

appeal are addressed in a related matter, Shell Gulf of Mexico, Inc. v. Center for

Biological Diversity, No. 13-35835 (9th Cir., filed September 10, 2013), we

dismiss this appeal as moot. See W. Coast Seafood Processors Ass’n v. Natural

Res. Def. Council, Inc., 643 F.3d 701, 705 (9th Cir. 2011) (declining to apply the

“capable of repetition, yet evading review” doctrine where the issue does not

“evade review”).

      DISMISSED AS MOOT.